        Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC;               )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

 PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
RESPONSE IN OPPOSITION TO DEFENDANT’S EMERGENCY MOTION TO STAY
    PROCEEDINGS IN LIGHT OF THE U.S. SUPREME COURT GRANTING
                 CERTIORARI IN CHARLES LIU V. SEC

       Plaintiff United States Securities and Exchange Commission (the “SEC”) hereby files

this response in opposition to Defendant’s motion [Doc. # 1308] for a stay of these proceedings

in light of the U.S. Supreme Court granting certiorari in Charles Liu et al. v. SEC (“Motion”).

The only genuine issue remaining in this case is the liquidation of assets – pursuant to the

recommendation of the Court’s appointed Receiver – to satisfy the judgment and ensure that

Defendant’s victims are made whole. In light of the market risk that continues while volatile
        Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 2 of 8



assets such as stock and real estate remain frozen rather than liquidated, as well as the fact that

no funds will be distributed until resolution of Defendant’s appeal, the Court should permit the

Receiver to proceed with his recommended liquidation rather than stay this case for what could

be more than half a year. Thus, the Motion for a stay of these proceedings should be denied.

                                         BACKGROUND

       The SEC initiated the instant enforcement action alleging Defendant defrauded his

employer, Oak Investment Partners – as well as Oak’s investors and portfolio companies – out of

more than $67 million. See, e.g., Doc. # 208. At the outset of this case, the Court ordered an asset

freeze to preserve assets sufficient to satisfy any judgment the SEC might receive and ensure

compensation of Defendant’s victims. See, e.g., Doc. # 113. On March 29, 2018, the Court

granted the SEC’s motion for summary judgment and found that Defendant was liable as

charged. See Doc. # 835. On December 14, 2018, the Court entered an Amended Final Judgment

holding Defendant liable for disgorgement of $41,920,639 plus prejudgment interest, interest or

gains accrued on disgorged assets, and a civil penalty of $21,000,000. See Doc. # 1054. In total,

the amount of the judgment is approximately $70 million, see Doc. # 1130 at 3, an amount that

continues to grow with statutory post-judgment interest. Defendant moved to stay the

enforcement of this judgment, a motion the Court largely denied, holding that “the Court will

stay enforcement of the judgment only as to distribution of assets in satisfaction of the

judgment.” Doc. # 1052 at 7; see also Doc. # 1070 at 1 (“The judgment in this case has been

stayed only insofar as no assets will be distributed in satisfaction of the judgment while appeals

are pending.”).

       In connection with this judgment, the Court appointed Jed Horwitt of Ziesler & Ziesler

P.C. as Receiver in light of “the need to value the frozen assets and avoid over-freezing, to



                                                  2
         Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 3 of 8



secure the judgment for the SEC, to manage and maximize the value of frozen assets under the

guidance of a neutral third party, and to take necessary steps toward effectuating the judgment.”

Doc. # 1070 at 5. The Receiver has consistently emphasized the importance of liquidating assets

to protect against the risk that the assets would fall in value. See, e.g., Transcript of Receiver

Selection Hearing at 36-37 (“You can’t predict what’s going to happen to an asset that changes

in value. And real estate can crash and real estate can go up, and precious metals can go down or

up, and almost any asset can go down or up. So you can’t hedge, if you know what that term

means, as a trustee or a receiver. At least I’ve never seen one do that. … I think it would be

irresponsible to assume assets are going to go up and not liquidate them.”). The SEC agrees with

the Receiver; since the Court entered judgment, the SEC has consistently urged liquidation of

assets to satisfy the judgment and, if there were any excess assets, the release of those assets

from the freeze. See, e.g., Doc. # 1002 at 8-9; Doc. # 1147 at 3-4; Doc. # 1181.

       On April 3, 2019, the Receiver filed his Report proposing the liquidation of assets to

secure the judgment. See Doc. # 1130. Specifically, the Receiver proposed to liquidate certain

real estate and stocks as part of the funds needed to fully secure the judgment. See id. & Doc. #

1130-1 (identifying specific assets to be liquidated). The Receiver proposed liquidating assets

that the SEC had determined were traceable to the Defendant’s fraud as well as “those assets that

the Receiver has determined can be liquidated with the greatest speed and least expense thereby

limiting the Receivership Estate’s exposure to any further market risk or unnecessary cost of

administration and liquidation.” See Doc. # 1130 at 9-10, 15. The SEC supported the Receiver’s

recommendation. See Doc. # 1181. Defendant did not, and specifically objected to the

liquidation of assets. See Doc. # 1178. Despite objecting to liquidation and urging the

continuation of the asset freeze, see, e.g., Doc. # 1057 at 38, Defendant (and Relief Defendants)



                                                  3
        Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 4 of 8



have inundated the Court with requests for the release of significant amounts from the asset

freeze before the judgment is secured. See, e.g., Docs. # 1061, 1152, 1252, 1324, 1332.

       As this Court is aware, Defendant remains a fugitive from justice outside the jurisdiction

of the United States. The United States Attorney’s Office for the District of Massachusetts has

criminally indicted him for similar conduct as the conduct at issue in this case, and has

specifically sought forfeiture of any property that is traceable to the proceeds of the fraud. See

Indictment (Doc. # 34), U.S. v. Ahmed, 16-cr-10154-DPW (D. Mass). However, because

Defendant remains a fugitive, this criminal case has not been able to proceed.

                                              ARGUMENT

       Defendant’s Motion seeks a full stay of these proceedings until the U.S. Supreme Court

decides the Liu case, which involves a question of the SEC’s authority to obtain disgorgement as

equitable relief. See Motion at 1. Such a stay would preclude the Receiver from proceeding with

any Court-ordered liquidation of assets, as the Receiver has recommended, and could preclude

that liquidation for more than half a year.

       As a threshold matter, the Court need not stay these proceedings simply because the

Supreme Court has granted certiorari. Cf. SEC v Team Res. Inc., 18-10931, 2019 WL 5704525

(5th Cir. Nov. 5, 2019) (recognizing certiorari grant in Liu but affirming disgorgement order).

Indeed, the SEC has consented to a stay of Defendant’s appeal in the Second Circuit, so if the Liu

decision has any impact on the judgment in this case, Defendant will have recourse on appeal.

However, in light of the continued risk that frozen assets could decline significantly in value, the

SEC respectfully submits that the most prudent course in these proceedings is to deny the

Motion, permit the Receiver to proceed with liquidation, and then lift the asset freeze once the

SEC’s judgment is secured.



                                                 4
         Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 5 of 8



        A stay of this case exposes currently frozen assets such as stocks and real estate to

continued market risk. More than $35 million of the assets that the Receiver has recommended

be used to satisfy the judgment are stocks and real estate, which, until liquidated, could decline

(and decline substantially) in value. See Docs. # 1130-1 (describing assets for proposed

liquidation) & 1130 at 5-7 (noting the character of those assets). Put simply, as the Receiver has

previously noted, the most prudent path forward is the timely and efficient liquidation of those

assets to ensure against any market downturn.

        Moreover, Defendant will not be materially prejudiced by any liquidation, as the Court

has already ordered that any distribution to Defendant’s victims will be stayed until the

resolution of Defendant’s appeal. Simply liquidating stocks and investment real estate and

placing the proceeds in a cash account will not materially prejudice Defendant, and indeed will

also protect Defendant from the risk that those assets decline in value. And regardless of the

outcome in Liu, other federal agencies may also have claims to the proceeds of Defendant’s

fraud or could levy additional fines or penalties, meaning liquidation may be inevitable in any

event. See Indictment (Doc. # 34), U.S. v. Ahmed, 16-cr-10154-DPW (D. Mass) (including the

two NYC condos in forfeiture allegations); see also U.S. Department of Justice, Types of Federal

Forfeiture, available at https://www.justice.gov/afp/types-federal-forfeiture (noting that DOJ

may also bring civil forfeiture proceedings). 1 Thus, permitting liquidation – while staying

distribution – will not prejudice Defendant.

        Finally, denying the Motion for a stay and permitting the Receiver to proceed with

liquidation will benefit all parties, as it will secure the SEC’s judgment and, to the extent there



1
 In addition, there is a criminal insider trading case pending against Defendant, which could result in
additional fines and penalties. See U.S. v. Kanodia et al, 15-cr-10131-NMG (D. Mass.).


                                                     5
         Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 6 of 8



are assets remaining, will permit the asset freeze to be lifted. Such a process would obviate the

need for Defendant (and Relief Defendants) to continually request releases from the asset freeze,

would reduce the expenses of the Receivership estate since the Receiver would not have to

respond to these requests, and would reduce the burden on the Court since it would not have to

rule on these requests.

        In sum, the most prudent path forward is to deny the Motion, permit the Receiver’s

recommended liquidation, and lift the asset freeze as to any remaining assets. Should the Court

grant the Motion and stay the proceedings, however, it should make clear that the stay applies to

all pending litigation, including motions for releases of money from the asset freeze. 2 Defendant

seems to concede that this would be the effect of a stay, as he argues that a stay would not result

in prejudice (a proposition the SEC disagrees with) because “the asset freeze is in place as the

equivalent of a supersedeas bond.” Motion at 3. Such a stay is necessary to ensure the corpus of

assets are not significantly dissipated before the SEC’s judgment is secured – a judgment that

will ensure that Defendant’s victims made whole. Given the history of this case, and the fact that

Defendant filed multiple motions immediately after requesting the case be stayed, the Court

should require Defendant (and Relief Defendants) to seek the permission of this Court before

filing a motion during the pendency of the stay. The SEC will of course take care to fairly

evaluate any such motion this Court permits be filed.

                                            CONCLUSION

        For all of these reasons, Defendant’s Motion should be denied, and the Court should

proceed with the Receiver’s recommended liquidation of assets.


2
  The Court has already permitted certain releases from the asset freeze, such as releases to pay up to
$350,000 in Relief Defendants’ appellate fees, releases to pay the Receiver’s fees, and expenses related to
the administration of the Receivership estate. See, e.g., Doc. # 1070 at ¶¶ 27, 32, 34; Doc. # 1287. The
SEC assumes the continued administration of those issues would not be stayed.

                                                    6
Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 7 of 8



DATED: November 18, 2019.

                                   Respectfully submitted,

                                   s/ Nicholas P. Heinke
                                   Nicholas P. Heinke
                                   Mark L. Williams
                                   U.S. Securities and Exchange Commission
                                   1961 Stout Street, Suite 1700
                                   Denver, CO 80294-1961
                                   (303) 844-1071 (Heinke)
                                   (303) 844-1027 (Williams)
                                   HeinkeN@sec.gov
                                   WilliamsML@sec.gov
                                   Attorneys for Plaintiff




                               7
        Case 3:15-cv-00675-JBA Document 1336 Filed 11/18/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I certify that on November 18, 2019, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Jonathan Harris
Reid Skibell
David Deitch
Alexander Sakin
S. Gabriel Hayes-Williams
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005
(Counsel for Relief Defendants)

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)


                                                  s/ Nicholas P. Heinke
                                                  Nicholas P. Heinke




                                              8
